STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   August 1, 2017
               Plaintiff-Appellee,

v                                                                  No. 319980
                                                                   Jackson Circuit Court
MICHAEL PATRICK-MURPHY HAMILTON,                                   LC No. 12-004848-FC

               Defendant-Appellant.


                                         ON REMAND

Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

       This case returns to us on remand from our Supreme Court. People v Hamilton, 500
Mich. 938 (2017). Defendant, Michael Hamilton, was convicted by a jury of first-degree
premeditated murder, MCL 750.316, assault with intent to commit murder, MCL 750.83, two
counts of possession of a firearm during the commission of a felony, MCL 750.227b, and two
counts of unlawfully driving away an automobile, MCL 750.413. We again affirm.

        At trial, Hamilton did not dispute that he had shot and killed Robert Marcyan. Instead, he
submitted evidence suggesting that he was legally insane at the time of the shooting because he
was involuntarily intoxicated by the prescription drug, Adderall, which he was taking as
prescribed by his psychiatrist, Dr. Raad Jajo. Both the prosecution and the defense presented
lengthy testimony from multiple expert witnesses, including rebuttal testimony from Rosemary
Heise, who “diagnosed” Hamilton as a “drug addict” based on her review of some of the records
available in the case. Hamilton challenged Heise’s qualifications and the substance of her
testimony. In the earlier appeal, we concluded that even if the trial court had abused its
discretion in admitting Heise as an expert witness, any error was harmless because her testimony
was cumulative to the untainted evidence. People v Hamilton, unpublished opinion per curiam
of the Michigan Court of Appeals, issued February 9, 2016 (Docket No. 319980); pp 6-7.

      Hamilton appealed to our Supreme Court, which vacated Part III of our opinion, and
remanded the case to us to reconsider:

       the defendant’s claims regarding the qualification and testimony of Rosemary
       Heise. The Court of Appeals majority correctly cited People v Lukity, 460 Mich.
484, 495-496 (1999), for the proposition that a preserved, non-constitutional error
                                               -1-
       is not a ground for reversal unless it is more probable than not that the error was
       outcome determinative. It erred, however, in determining that because Heise’s
       testimony was arguably cumulative, it was harmless. See People v Smith, 456
Mich. 543, 555 (1998) (“[T]he fact that [a] statement was cumulative, standing
       alone, does not automatically result in a finding of harmless error.”). On remand,
       the Court of Appeals shall engage in “an examination of the entire cause,” Lukity,
460 Mich. at 495-496, and reconsider whether it is more probable than not that any
       error was outcome determinative. [Hamilton, 500 Mich. at 938.]

        After further review, we conclude that the trial court abused its discretion in admitting
Heise as an expert, but that, after examination of the entire cause, Hamilton cannot establish that
it is more probable than not that the error was outcome determinative. Accordingly, we affirm.

                                     I. EXPERT WITNESS

                                 A. STANDARD OF REVIEW

        Preserved challenges to a trial court’s decision to qualify a witness as an expert are
reviewed for an abuse of discretion. People v Unger, 278 Mich. App. 210, 216; 749 NW2d 272
(2008).1 “An abuse of discretion occurs when the court chooses an outcome that falls outside the
range of reasonable and principled outcomes.” Id. at 217. However, even if a trial court abused
its discretion in admitting evidence, including the erroneous admission of expert testimony, “a
preserved, nonconstitutional error is not a ground for reversal unless after an examination of the
entire cause, it shall affirmatively appear that it is more probable than not that the error was
outcome determinative.” Lukity, 460 Mich. at 495-496, quoting MCL 769.26. The defendant
bears the burden to establish such a miscarriage of justice. Id. at 495. “The inquiry into
prejudice ‘focuses on the nature of the error and assesses its effect in light of the weight and
strength of the untainted evidence.’ ” Smith, 456 Mich. at 555, quoting People v Mateo, 453
Mich. 203, 215; 551 NW2d 891 (1996).

                                     B. QUALIFICATIONS

        Under MRE 702, an expert may testify if “(1) the testimony is based on sufficient facts or
data, (2) the testimony is the product of reliable principles and methods, and (3) the witness has
applied the principles and methods reliably to the facts of the case.” The purpose of MRE 702 is
to ensure that proffered expert witness testimony is reliable. People v Kowalski, 492 Mich. 106,
131, 140; 821 NW2d 14 (2012) (opinion by MARY BETH KELLY, J.). Therefore, before admitting
expert witness testimony, the trial court must ensure that the testimony is reliable. People v
Dobek, 274 Mich. App. 58, 94; 732 NW2d 546 (2007). “While the exercise of the gatekeeper
function is within a court’s discretion, the court may neither abandon this obligation nor perform
the function inadequately.” Id. The trial court must exclude expert testimony “when it is based


1
  The prosecutor argues on appeal that Hamilton’s challenge to Heise’s qualifications and
testimony is not preserved. Based on our review of the record, it is clear that Hamilton objected
to both Heise’s qualifications and her testimony, so the issue is preserved.


                                                -2-
on assumptions that do not comport with the established facts or when it is derived from
unreliable and untrustworthy scientific data.” Id. In particular, the trial court must take care to
exclude “junk science.” Gilbert v DaimlerChrysler Corp, 470 Mich. 749, 782; 685 NW2d 391
(2004). In Gilbert, our Supreme Court explained that

       MRE 702 mandates a searching inquiry, not just of the data underlying expert
       testimony, but also of the manner in which the expert interprets and extrapolates
       from those data. Thus, it is insufficient for the proponent of expert opinion
       merely to show that the opinion rests on data viewed as legitimate in the context
       of a particular area of expertise (such as medicine). The proponent must also
       show that any opinion based on those data expresses conclusions reached through
       reliable principles and methodology. [Id.]

The Court further cautioned that “[c]areful vetting of all aspects of expert testimony is especially
important when an expert provides testimony about causation.” Id.

        In this case, the trial court failed to conduct the searching inquiry required by Gilbert.
The trial court initially took testimony from Heise outside the presence of the jury. Based on that
testimony, it is clear that Heise clearly had training and knowledge relating to substance abuse.
She had a nursing degree and had obtained a Masters degree from Western Michigan University
in “counseling psychology with a minor in addiction studies.” Further, she had worked in
various capacities at several addiction treatment centers and was currently employed by the
Jackson Circuit Court as the clinical manager of the Recovery Court program, which was a
treatment program for felons with serious addictions. In her role as the clinical manager of the
Recovery Court program, Heise evaluated convicted felons whose sentencing guidelines placed
them in a “straddle cell,” and she determined if they would benefit from a drug-treatment
program instead of a jail sentence.2 Nevertheless, Heise testified that she was not a physician, a
licensed psychologist, or a licensed limited psychologist. Additionally, when asked what she
was going to give an opinion about, Heise stated that she was going to “discuss the history of Mr.
Hamilton’s substance abuse,” but she did not actually state what her opinion was nor how she
had arrived at it. She did indicate that she had been provided with parts of the case file,
including the expert opinions from the forensic psychologists, the police reports, Dr. Jajo’s
records, and the Michigan Automated Prescription (MAP) report. And Heise noted that she
generally would diagnosis people as addicts or substance abusers simply by examining
documentation related to the individual’s substance abuse history.

        At the conclusion of Heise’s testimony to the bench, Hamilton’s lawyer stated that he still
did not understand what Heise was expected to be an expert in. The court responded that it was
not going to “preview what she is going to testify, the details at this point.” That was error. The
court had a duty to ensure that Hesie’s testimony would be reliable, which it could not
effectively do in this case without first determining what opinion testimony Heise was going to


2
 Heise testified that as part of her responsibilities as the clinical manager of the Recovery Court
program she had “to arrive at a diagnosis,” but she did not explain what type of diagnosis she
would have to arrive at.


                                                -3-
offer and whether it was based on reliable principles and methodology. See generally Gilbert,
470 at 782. Despite that duty, the court allowed Heise to testify before the jury without any
notion of what opinions she would be offering and what principles and methodology the opinions
would be based on.

         The following day, Heise testified before the jury. During that voir dire, Heise explained
that she had testified as an expert in child neglect cases on five or six occasions, but had never
testified as an expert in a criminal case. She also testified that she was prepared to give a
diagnosis of Hamilton based on “reading the transcripts.” Thereafter, Hamilton’s lawyer
objected, stating:

       You Honor, I believe it’s problematic. The only experience she has appears to be
       with women and children, abuse and neglect, or with Recovery Court where
       persons have an admitted and documented track record of narcotic abuse or are
       seeking dispensation and have something to gain by working with her. I believe
       that she is not licensed as a physician, she is not licensed as a psychologist, she’s
       never been qualified as a—in a capital murder case before and I guess my
       quandary is twofold. One, just what is it she’s going to give an opinion about,
       which is not clear, and based on—once we answer that question I can go further
       into my voir dire, but right now she’s a—she’s a Recovery Court coordinator
       who’s going to give a psychosocial medical diagnosis about my client.

The trial court overruled the objection, stating that Heise had met the requirements of MRE 702
and would “be allowed as an expert in the area of substance abuse and addiction.” Again, the
court did this without any indication as to what opinion Heise was going to offer or what
principles and methodology she had used to reach those conclusions.

       Heise was thereafter allowed to present an extremely broad and ultimately speculative set
of opinions. She diagnosed Hamilton as an “addict” because he had a documented episode of
Vicodin abuse. Heise further opined that all addicts are either active or in recovery. She stated
that Hamilton was an active addict because, even if he had stopped taking Vicodin months before
the shooting, he could not be considered in recovery because he was taking Adderall. Notably,
Heise cited no principles or standards to support her conclusions.

       Heise admitted that she had no evidence that Hamilton was taking or had Vicodin in his
system on the day of the shooting. However, she nevertheless speculated that Hamilton’s use of
fans to cool down the night before the shooting was indicative of a detox from Vicodin or
possibly from “taking too much Adderall.” Further, she opined that based on Hamilton’s history
of Vicodin abuse, he needed to be placed in a detox program followed by a long-term residential
treatment program before he could be considered in recovery. Without seeing signs of such a
treatment, she opined that his prognosis for recovering from his Vicodin addiction was “poor.”
Ultimately, Heise suggested that Hamilton was possibly still using Vicodin, noting that his
history raised “red flags” for her and made her “wonder” about “his actual current use of
Vicodin.” Given that there was nothing in the materials Heise reviewed that showed Hamilton
was actually using Vicodin in the months before the shooting, and given that the record reflects
that Hamilton did not suffer any apparent opiate withdrawal after he was arrested, this
speculative testimony violated the requirement in MRE 703 that the “facts or data in the

                                                -4-
particular case upon which an expert bases an opinion or inference shall be in evidence.”
Additionally, Heise speculated that Hamilton may have been snorting Adderall despite the
absence of any evidence in the record to support such an assertion, which was also improper
under MRE 703.

        Heise also questioned the reliance the other experts placed on Hamilton’s MAP history.
She opined that the MAP reports are “not always” fully accurate, but offered no specific
examples of erroneous MAP reports or any studies to support her opinion. She further testified
that Hamilton was not honest with Dr. Jajo because he had not told Dr. Jajo he was taking
Suboxone. The record, however, reflectsa that Dr. Jajo was aware of Hamilton’s Suboxone
prescription. Regardless, based on her erroneous view of Hamilton’s honesty, Heise concluded
that Hamilton’s behavior was that of an addict because “a component of addiction is denial and
dishonesty.” She further attacked Hamilton’s character for honesty by testifying that the most
important thing for an addict was to get the drug at all costs, including stealing money or
committing violent crimes in order to do so.

        Given the speculative nature of Heise’s testimony, the lack of evidentiary support for
some of her “wonderings” and “maybes,” and the lack of any discernable and reliable principles
and methodologies for reaching her opinions, we conclude that the trial court abused its
discretion and abandoned its role as gatekeeper when it allowed Heise to testify without first
ensuring that her testimony would be reliable and based on actual facts as opposed to mere
speculation and wonderings.

                                    C. HARMLESS ERROR

        Having determined that the trial court abused its discretion, we turn to whether Hamilton
has met his burden of showing that, “ ‘after an examination of the entire cause, it shall
affirmatively appear’ that it is more probable than not that the error was outcome determinative.”
Lukity, 460 Mich. at 495-496, quoting MCL 769.26. In doing so, the reviewing court “focuses on
the nature of the error and assesses its effect in light of the weight and strength of the untainted
evidence.” Smith, 456 Mich. at 555 (citation and quotation marks omitted). “An error is deemed
to have been ‘outcome determinative’ if it undermined the reliability of the verdict.” People v
Elston, 462 Mich. 751, 766; 614 NW2d 595 (2000) (opinion by KELLY, J.). While MCL 769.26
does not require actual innocence, Mateo, 453 Mich. at 211, when the error is slight in
comparison to the strength of the prosecution’s remaining evidence, reversal is not merited, see
id. at 215 (stating that reversal is only required if the error was prejudicial).

        In evaluating prejudice, the first step is to assess the improper evidence’s potential
prejudice to the defendant. People v Toma, 462 Mich. 281, 297; 613 NW2d 694 (2000). The
prosecution introduced Heise’s testimony to develop its theory that Hamilton’s motive for the
shooting was that of a “run-of-the-mill” drug addict willing to do anything—even murder—to
get more drugs. However, as we explained in our earlier opinion, there was untainted evidence
in the record raising “red flags” with regard to Hamilton’s drug use. We explained:

              Dr. Glen Toplyn, an expert in forensic psychiatry from the Center for
       Forensic Psychiatry, testified that, although he found no evidence to conclude that
       defendant was abusing Adderall, there was information to question whether

                                                -5-
       defendant was, in fact, abusing. Dr. Patrick Gibbons, an expert in addiction
       psychiatry, testified that there were a lot of “red flags” regarding defendant’s use
       of Adderall. Those “red flags” included that in December 2011 defendant
       described symptoms, i.e., narcolepsy, to his treating psychiatrist, Dr. Jajo, for
       which Adderall is prescribed, that in April 2012 defendant said that he had lost his
       prescription, and that in July 2012 defendant said on two occasions that his
       prescription was either lost or stolen. Additionally, on August 29, 2012,
       defendant filled a prescription for Adderall; 60 pills had been dispensed to
       defendant. The pill bottle was found empty 10 days later on September 8, 2012.
       Dr. Jeffrey Wendt, who testified as a psychiatric expert, admitted that the empty
       bill bottle could raise a concern that defendant was abusing Adderall. In rebuttal
       closing argument, the prosecution made a lengthy argument, based on Jajo’s
       records, that defendant was not in compliance with the prescribed Adderall use.
       The prosecution referenced the above facts, and also the facts that on April 26,
       2012, July 26, 2012, and August 2, 2012, defendant visited Jajo even though his
       current prescription had not run out and that on two of these visits, the April 26
       and August 2 visits, defendant obtained a new prescription for Adderall. . . .

              In sum, Heise’s testimony was largely cumulative to that given by the
       various expert witnesses from both sides in this case. Moreover, any argument
       made by the prosecution in closing could still have been made without Heise’s
       testimony, based upon the testimony of the those [sic] other experts. [Hamilton,
       unpub op at pp 6-7.]

We continue to believe that Heise’s testimony was in fact cumulative to the untainted evidence
offered, and reaffirm our earlier analysis that the cumulative nature weighs against a finding of
reversible error. Further, we conclude that based on this evidence, the jury could infer—
independent of the tainted evidence—that Hamilton was abusing drugs. Additionally, we note
that there was also testimony that Hamilton needed money, had possibly broken into and was
robbing his parents’ cottage, and that he stole cash from Marcyan’s BMW after he fled the scene
of the shooting. For those reasons, there was very little additional prejudice to Hamilton from
Heise’s improper opinion testimony.

        Moreover, to the extent that it was more damaging to have an expert witness—one acting
with the imprimatur of the court—to diagnosis Hamilton as an addict, the prejudice was lessened
by (1) an effective cross-examination pointing out the speculative and improper methodology
used by Heise, (2) the jury’s own question regarding Heise’s qualifications,3 (3) a detailed sur-
rebuttal from Gibbons and Wendt that further challenged Heise’s conclusions and methodology,
(4) the lack of emphasis on Heise or her testimony in the prosecution’s closing and rebuttal
arguments, and (5) the trial court’s instruction to the jury with regard to how it could use expert



3
 One of the jury questions was whether Heise was called to give or qualified to give a medical
opinion. Heise responded that she was called to testify about how addiction may apply, not to
give a medical opinion, and she added that she was not qualified to give a medical opinion.


                                                -6-
opinion testimony. In other words, the majority of prejudice caused by Heise’s testimony was
present in the untainted evidence and the limited additional prejudice caused by her testimony
was lessened through the efforts of Hamilton’s lawyer, the prosecutor’s lack of reference to the
testimony, and the court’s instructions to the jury.

         In contrast, it was undisputed that Hamilton shot and killed Marcyan, and the
prosecution presented overwhelming and uncontroverted evidence in support of that fact.
Similarly, there was untainted evidence suggesting that Hamilton was not legally insane when he
did so.4 In particular, Toplyn, the prosecution’s expert, testified that Hamilton’s story that he
believed he was in a movie at the time of the shooting to be unbelievable because the story was
too neatly crafted to fit the insanity defense. Toplyn found that lack of corroboration of the
movie story after the shooting weighed against a finding of legal insanity. He noted that (1)
Hamilton did not say or do anything at the scene of the shooting to indicate that he was in a
movie, (2) Hamilton did not say anything about being a movie to the jail psychiatrist, and (3)
Hamilton did not say anything about being in a movie after his suicide attempt. In addition,
Toplyn testified that Hamilton’s statements about the gun showed that he knew it was real and
that fleeing and throwing the gun into the pond to dispose of it showed that he appreciated the
wrongfulness of his actions. Toplyn ultimately concluded that Hamilton was legally sane at the
time of the shooting. Although Hamilton presented expert opinion testimony from Wendt in
support of his theory that he was legally insane at the time of the shooting,5 the battle between
the experts, i.e., Toplyn and Wendt, was for the jury to resolve. That question was not
significantly impacted by Heise’s testimony, which touched on addiction, not mental illness and
the inability to appreciate the nature and quality or the wrongfulness of one’s conduct or to
conform said conduct to the requirements of the law. As such, we conclude that there was
strong, untainted evidence from which the jury could conclude that Hamilton was not legally
insane at the time of the shooting. And, when taken as a whole, the properly admitted evidence


4
  In order to establish an insanity defense, the defendant must show that, as the result of a mental
illness or mental retardation, he or she lacked the “substantial capacity either to appreciate the
nature and quality or the wrongfulness of his or her conduct or to conform his or her conduct to
the requirements of the law.” MCL 768.21a(1); People v Lacalamita, 286 Mich. App. 467, 470;
780 NW2d 311 (2009). However, a mental illness, alone, does not constitute the defense of legal
insanity. MCL 768.21a(1). Moreover, a defendant “who was under the influence of voluntarily
consumed or injected alcohol or controlled substances at the time of his . . . alleged offense is not
considered to have been legally insane solely because of being under the influence of the alcohol
or controlled substances.” MCL 768.21a(2).
5
  Wendt testified that Hamilton was behaving in a way consistent with a manic episode with
psychotic features, which meant that he was not in touch with reality. Wendt stated that the
manic episode with psychotic features was triggered by Hamilton’s use of Adderall. Wendt
ultimately opined that Hamilton was mentally ill at the time of the shooting because he had a
substantial disorder of thought or mood and could no longer carry out normal life activities. He
further opined that Hamilton did not appreciate the nature and quality of what he was doing or
the wrongfulness of his conduct because he believed that he was following a script for a movie.



                                                -7-
is sufficient to sustain Hamilton’s conviction to the extent that we cannot say that it is more
probable than not that a different outcome would have resulted.

       Affirmed.

                                                          /s/ David H. Sawyer
                                                          /s/ Michael J. Kelly




                                              -8-